Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group (I), claims 1-9, 17, 21 and 25 drawn to a liquid crystal sensor. 

Group (II), claims 29, 34-38 and 40-41 drawn to a process detecting an analyte. 
	
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups (I)-(II) lack unity of invention over Abbott et al (US 2011/0007261, of record, ‘261 hereafter). The standard for unity of invention is set forth in MPEP § 1893.03(d) and is based on the presence of special technical features, i.e. those common technical features present in the claims that define a contribution over the prior art.
The common technical features of Groups (I)-(II) are encompassed by a liquid crystal sensor comprising a liquid crystal, an alignment functionality interacts with liquid crystal and detection functionality associated with interaction of analyte with alignment 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Upon election of group I as set forth above, the species are as follows: 
Species A: the first liquid crystal is aligned and the second liquid crystal is non-aligned.
Species B: the first liquid crystal is aligned in a first orientation and the second liquid crystal is in a second orientation.
Species C: the first liquid crystal is aligned in a twisted or chiral orientation and the second liquid crystal is in another twisted or chiral orientation.
Upon election of Species B, the sub-species are as follows:
Sub-species B-1: the first liquid crystal is aligned in homeotropic arrangement and the second liquid crystal is in a planar arrangement. 
Sub-species B-2: the first liquid crystal is aligned in random planar arrangement and the second liquid crystal is in a uniform planar arrangement.
Sub-species B-3: the first liquid crystal is aligned in planar arrangement and the second liquid crystal is in a homeotropic arrangement.
Sub-species B-4: the first liquid crystal is aligned in planar arrangement in one direction and the second liquid crystal is in a planar arrangement in another direction.
The species lack unity of invention for the same reasons set forth above, and further, because these species have different orientation combinations of the first liquid crystal and the second liquid crystal which are patentably distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1-3, 6, 9, 17, 21 and 25 are generic claims. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782